Citation Nr: 0912080	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter.  

2.  Bilateral hearing loss is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

In considering the matter of in-service incurrence, the Board 
notes that, according to the December 1954 separation 
examination, the Veteran had trouble with his hearing once 
during his service in Korea, underwent audiological 
evaluation, and was found to have normal hearing.  The 
remainder of the service treatment records is negative for 
complaints or treatment referable to hearing loss.  In fact, 
the December 1954 separation examination determined, by 
whispered voice testing, that his hearing was normal.  As 
such, the evidence does not support a finding that hearing 
loss was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with bilateral hearing loss, 
at a November 2005 VA outpatient ears, nose, and throat 
consultation, he reported that he had begun experiencing 
hearing impairment in his left ear in 1960 and that this 
symptomatology progressed to complete hearing loss in 1988.  
An August 2005 VA outpatient treatment record includes a 
finding of bilateral chronic hearing loss.  

Additionally, a November 2005 VA examination report confirmed 
moderate to severe sensorineural hearing loss in the 
Veteran's right ear as well as profound sensorineural hearing 
loss in his left ear, with pure tone thresholds, in decibels, 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
55
80
LEFT
100
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 
percent in the Veteran's right ear and of 0 percent in his 
left ear.  

In this case, the Board again emphasizes the multi-year gap 
between discharge from active duty service (December 1954) 
and the initial reported symptoms related to hearing loss 
several years later (in 1960, with regard to the Veteran's 
left ear) and more than five decades later (in August 2005, 
with regard to his right ear).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Throughout the current appeal, the Veteran has asserted a 
continuity of hearing impairment symptoms.  Specifically, he 
maintains that he has experienced hearing problems since 
service, when his duties as a gunner caused him to be exposed 
to noise from firing 90 mm guns.  He denies any significant 
noise exposure after his active service, when he was a 
college student and later worked as a professor, college 
dean, and judge.  

In support of these contentions, the Veteran submitted, in 
September 2006, letters in which two fellow servicemen attest 
to his complaints of hearing loss both during, and after, 
service.  Additionally, service personnel records indicate 
that he completed training at The Artillery School in Fort 
Bliss, Texas, between February 1953 and June 1953.  His 
military occupational specialty included that of an artillery 
unit commander.  

In this regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued hearing impairment since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he has described purported in-service noise exposure 
and service treatment records reflect a one-time episode of 
complaints of hearing loss, audiological evaluation at that 
time, as well as at the December 1954 separation examination, 
were absent of any findings of hearing loss.  

Also, post-service evidence does not reflect complaints or 
findings of relevant hearing loss pathology until several 
years after active duty (in 1960, with regard to the 
Veteran's left ear) and more than five decades after such 
service (in August 2005, with regard to his right ear).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed bilateral sensorineural hearing loss to 
active duty, despite the Veteran's contentions to the 
contrary.  

Indeed, following the November 2005 VA audiological 
evaluation, the examining audiologist was unable to associate 
the Veteran's bilateral sensorineural hearing loss to 
service.  In support of this conclusion, the examiner 
referenced the service treatment records, which showed normal 
hearing acuity at separation, as well as the absence of 
hearing loss pathology for many years thereafter.  
Significantly, the claims folder contains no medical opinion 
refuting the conclusions set forth by the November 2005 VA 
examiner.  

In reaching these conclusions with regard to the Veteran's 
service connection claim, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

Such competent evidence-concerning the hearing loss at 
issue-has been provided by the medical personnel who 
examined him during the current appeal and who have rendered 
a pertinent opinion in conjunction with the evaluation and by 
in-service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
than the subjective evidence of bilateral hearing impairment 
since service.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion (and, in particular, in view 
of the lack of competent evidence associating the 
currently-diagnosed bilateral sensorineural hearing loss with 
service), the Board concludes that the preponderance of the 
evidence is against the claim for service connection for such 
a disability.  There is, therefore, no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate this service connection 
issue and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in a September 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the Veteran was provided an opportunity to set forth 
his contentions at a hearing conducted before VA personnel 
but he declined to do so.  In addition, the RO obtained 
available records of pertinent outpatient treatment and 
accorded him a VA audiological examination in November 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claim on appeal that 
has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


